Case 4:19-cv-00631-CVE-JFJ Document 2 Filed in USDC ND/OK on 11/21/19 Page 1 of 37




                          UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF OKLAHOMA

  1) THE CHEROKEE NATION,

                                Plaintiff,                JURY TRIAL DEMANDED

                  -against-

  1) JOHNSON & JOHNSON;
  2) JANSSEN PHARMACEUTICALS, INC.;
  3) ORTHO-McNEIL-JANSSEN
     PHARMACEUTICALS, INC., n/k/a
     JANSSEN PHARMACEUTICALS, INC.;
  4) JANSSEN PHARMACEUTICA, INC.,
     n/k/a JANSSEN PHARMACEUTICALS,
     INC.,

                                Defendants.


                                             COMPLAINT

         1.      The Cherokee Nation, through Attorney General Sara Hill, brings this civil action

  for injunctive relief, compensatory damages, punitive damages, civil penalties, and any other

  relief allowed by law against the Defendants that, by their actions, have knowingly or negligently

  marketed and promoted prescription opioid drugs and have knowingly or negligently

  manufactured and distributed prescription opioid drugs within the Cherokee Nation in a manner

  that foreseeably injured, and continues to injure, the Cherokee Nation and its citizens.

         2.      There is a devastating epidemic of prescription opioid abuse sweeping through the

  Cherokee Nation and across the United States. It is an epidemic of unprecedented proportions,

  leaving in its wake a substantial loss of public and private resources and heartbreaking addiction,




                                                   1
Case 4:19-cv-00631-CVE-JFJ Document 2 Filed in USDC ND/OK on 11/21/19 Page 2 of 37




  disability, and death. Indeed, on October 26, 2017, the President of the United States declared

  the opioid epidemic a public health emergency.1

          3.      Today in the Cherokee Nation, and everywhere else in the country, prescription

  opioids kill more people than heroin. The National Center for Health Statistics reported that

  prescription opioids killed 22,598 people in the United States in 2015, as compared to 12,989

  deaths from heroin. Prescription opioids are the driving force behind skyrocketing rates of drug

  overdose deaths, which now surpass car accident deaths nationwide. And as the former U.S.

  Surgeon General stated during his 2016 visit with tribal representatives in Oklahoma – where

  most Cherokee Nation citizens reside – the “prescription opioid epidemic that is sweeping across

  the U.S. has hit Indian country particularly hard.”

          4.      In 2016 alone, over 326 million opioid pills were dispensed to Oklahoma

  residents, including citizens of the Cherokee Nation, enough for every adult to have 110 pills.

  Oklahoma dispenses the most prescription fentanyl per capita.

          5.      The brunt of the epidemic could have been, and should have been, prevented by

  the Defendant companies. Yet despite all of the known dangers of opioid drugs they have

  produced, the Defendants have employed long-running, deceptive, and deceitful marketing

  campaigns, advocating for the drugs’ expanded use while downplaying or outright misstating the

  dangers of opioid drugs, and by allowing opioids to be diverted into improper channels to fuel

  the epidemic. Those efforts have led to billions of dollars in profits for Defendants – but at a

  terrible cost to the Cherokee Nation, which has become flooded with prescription opioids and

  has had to incur the costs of increased health care expenditures, crime, and social ills resulting

  from prescription opioid abuse, addiction, and diversion.

  1
   Julie Hirschfeld Davis, Trump Declares Opioid Crisis a ‘Health Emergency’ but Requests No Funds, N.Y. Times
  (Oct. 26, 2017), https://www.nytimes.com/2017/10/26/us/politics/trump-opioid-crisis.html.



                                                       2
Case 4:19-cv-00631-CVE-JFJ Document 2 Filed in USDC ND/OK on 11/21/19 Page 3 of 37




         6.      Opioids have been a commercial triumph for Defendants, one born out of canny

  marketing.   Defendants have profited handsomely from improperly marketing prescription

  opioids to an ever-growing population of physicians and patients for a range of pain relief. They

  have done so while obscuring the fact that prescription opioids are dangerous and addictive when

  used for general pain management and relief. Defendants deliberately pressed a narrative about

  opioids that was bereft of scientific support to encourage the use of opioids by those suffering

  from common chronic pain conditions.

         7.      Defendants’ years-long marketing campaign advocating for the prescription of

  opioid drugs to treat a large range of chronic pain – despite scientific and medical findings that

  cautioned against using opioids for such pain – has led to the vast overprescription and

  widespread distribution of prescription opioids. Those overprescribed opioids are the drugs that

  have fueled the opioid epidemic in the Cherokee Nation.

         8.      Defendants also have failed in their role as the first gatekeepers in the controlled

  substance distribution chain. Each registered party in that chain has a duty to serve as a “check”

  in the drug delivery system by securing and monitoring opioids at every step as they travel

  through commerce, protecting them from theft, and refusing to fill suspicious or unusual orders

  by downstream distributors, pharmacies, and patients. Defendants have habitually turned a blind

  eye to known or knowable problems in their own supply chain.

         9.      By doing so, Defendants created conditions in which vast amounts of opioids

  have flowed freely from their manufacturing facilities to wholesale distributors, fed through

  doctors and retail pharmacies, and on to abusers and drug dealers, with Defendants filling

  suspicious orders from distributors and pharmacies while consciously ignoring “red flags” in the




                                                  3
Case 4:19-cv-00631-CVE-JFJ Document 2 Filed in USDC ND/OK on 11/21/19 Page 4 of 37




  amount and concentration of orders for opioids that require further investigation and resolution

  before distributing the pills into the regulated controlled-substances supply chain.

          10.     This kind of behavior by Defendants has allowed massive amounts of opioid pills

  to be diverted from legitimate channels of distribution into the illicit black market in quantities

  that have fueled the opioid epidemic in the Cherokee Nation. This is the phenomenon known as

  “opioid diversion.” Acting against their common law duties, through both illegal marketing and

  opioid diversion, Defendants have created an environment in which drug diversion can flourish.

  As a result, unauthorized opioid users in and around the Cherokee Nation have ready access to

  illicit sources of diverted opioids.

          11.     For years, Defendants and their agents have had the ability to substantially reduce

  the death toll and adverse economic consequences of their illegal marketing and diversion of

  opioids in the Cherokee Nation, but chose to pursue corporate profits instead. Defendants have

  not stopped their continuous pursuit of opioid profits through improper and illegal means.

          12.     Defendants have caused foreseeable damages to the Cherokee Nation, including

  the costs of providing: (1) medical care, additional therapeutic and prescription drug purchases,

  and other treatments for patients suffering from opioid-related addiction or disease, including

  overdoses and deaths; (2) counseling and rehabilitation services; (3) treatment of infants born

  with opioid-related medical conditions; (4) welfare for children whose parents suffer from

  opioid-related disability or incapacitation; (5) law enforcement and public safety relating to the

  opioid epidemic within the Cherokee Nation; and (6) increased crime, property damage, and

  public blight within the Cherokee Nation caused by opioids. The Cherokee Nation has also

  suffered substantial damages relating to the lost productivity of Cherokee Nation citizens and

  businesses.



                                                   4
Case 4:19-cv-00631-CVE-JFJ Document 2 Filed in USDC ND/OK on 11/21/19 Page 5 of 37




                                               PARTIES

  I.      Plaintiff

          13.    The Cherokee Nation is a federally recognized sovereign Indian nation. It is

  governed by the Cherokee Nation Constitution and the laws of the Cherokee Nation, and

  exercises inherent governmental authority within the Cherokee Nation.

          14.    The Cherokee Nation is comprised of approximately 355,000 citizens. Of these,

  approximately 177,000 reside within the Tribal Jurisdictional Service Area (“TJSA”). Cherokee

  Nation citizens comprise a significant percentage of the population in the counties within the

  TJSA.

          15.    This TJSA encompasses the whole or part of 14 Oklahoma counties – Adair,

  Cherokee, Craig, Delaware, Mayes, McIntosh, Muskogee, Nowata, Ottawa, Rogers, Sequoyah,

  Tulsa, Wagoner, and Washington – all in northeastern Oklahoma.

          16.    Cherokee Nation Attorney General Sara Hill brings this action in the exercise of

  her powers on behalf of the Cherokee Nation in its proprietary capacity and under its parens

  patriae authority in the public interest to protect the health, safety, and welfare of all Cherokee

  Nation citizens. In particular, Attorney General Hill brings this action to stop the growing

  prescription opioid epidemic within the Cherokee Nation and to recover damages and seek other

  redress for harm caused by Defendants’ improper marketing and promotion practices relating to

  prescription opioids and by Defendants’ improper manufacturing, distribution, and reporting

  practices relating to prescription opioids. Defendants’ actions have caused and continue to cause

  a crisis that threatens the health, safety, and welfare of the citizens of the Cherokee Nation.

  II.     Defendants

          17.    Defendant Johnson & Johnson is a New Jersey corporation with its principal place

  of business in New Brunswick, New Jersey.


                                                    5
Case 4:19-cv-00631-CVE-JFJ Document 2 Filed in USDC ND/OK on 11/21/19 Page 6 of 37




          18.     Defendant Janssen Pharmaceuticals, Inc. (“Janssen”) is a Pennsylvania

  corporation with its principal place of business in Titusville, New Jersey, and is a wholly owned

  subsidiary of Johnson & Johnson. Janssen Pharmaceuticals, Inc. was formerly known as Ortho-

  McNeil-Janssen Pharmaceuticals, Inc., which in turn was formerly known as Janssen

  Pharmaceutica, Inc.

          19.     At all relevant times, Jansen Pharmaceuticals, Inc., Johnson & Johnson, Janssen,

  Ortho-McNeil-Janssen Pharmaceuticals, Inc., and Janssen Pharmaceutica, Inc. acted in concert

  with one another and acted as agents and/or principals of one another in relation to the conduct

  described herein. They are collectively referred to as “Johnson & Johnson” or as “Defendants.”

                                            JURISDICTION

          20.     Count Four (Unjust Enrichment) presents a federal common law claim. This

  Court therefore has jurisdiction under Article III, Section 2 of the United States Constitution.

          21.     The remaining Counts present state-law claims over which this Court has

  supplemental jurisdiction. See 28 U.S.C. § 1367.

          22.     This Court has jurisdiction over Defendants because Defendants conduct business

  in the TJSA and throughout Oklahoma, and have deliberately engaged in significant acts and

  omission within Oklahoma that have injured the Cherokee Nation and its citizens. Defendants

  purposefully directed their activities at Oklahoma, specifically the Cherokee Nation and its

  citizens, and the claims arise out of those activities.

          23.     In addition, this Court has personal jurisdiction over Defendants, each of which

  has substantial contacts and business dealings throughout the Cherokee Nation and Oklahoma by

  virtue of their marketing, sales, manufacturing, and distribution of prescription opioids within the

  Cherokee Nation territorial and political jurisdiction.

          24.     Venue is proper in this District pursuant to §1391(b).


                                                     6
Case 4:19-cv-00631-CVE-JFJ Document 2 Filed in USDC ND/OK on 11/21/19 Page 7 of 37




  I.         Causes of Action Arising in the Tribal Jurisdictional Service Area (“TJSA”)

             25.     The TJSA is recognized in federal, state, and tribal law as the territorial area of

  the Cherokee Nation established by prior treaties between the United States and the Cherokee

  Nation.

             26.     This TJSA encompasses the whole or part of 14 Oklahoma counties – Adair,

  Cherokee, Craig, Delaware, Mayes, McIntosh, Muskogee, Nowata, Ottawa, Rogers, Sequoyah,

  Tulsa, Wagoner, and Washington – all in northeastern Oklahoma, as shown on the map attached

  as Exhibit A, entitled “Tribal Jurisdictions in Oklahoma” prepared by the State of Oklahoma

  Department of Transportation.2

             27.     The Cherokee Nation has approximately 355,000 citizens.                 Of these,

  approximately 177,000 reside within the TJSA. Cherokee Nation citizens comprise a significant

  percentage of the population in these counties.

             28.     The TJSA is widely recognized in federal law as territory in which the Cherokee

  Nation has governmental authority to administer a variety of federal programs and to exercise

  sovereign rights.

             29.     For example, the Cherokee Nation has the authority under the Indian Self-

  Determination Act to enter into annual self-governance compacts and funding agreements to run

  Bureau of Indian Affairs’ programs located throughout the TJSA where such programs are of

  “special . . . significance” to the Nation. See 25 C.F.R. §§ 1000.125-.126; 25 U.S.C. §§ 5384-85.

  The 2006 Compact between Indian Health Service and the Cherokee Nation, for instance, in a

  section titled “Territorial Jurisdiction of the Cherokee Nation,” describes “the boundaries of the


  2
      Also available at http://www.ok.gov/health2/documents/map_tribal_jurisdictions.pdf



                                                            7
Case 4:19-cv-00631-CVE-JFJ Document 2 Filed in USDC ND/OK on 11/21/19 Page 8 of 37




  Cherokee Nation territory” as the areas set by the patents of 1838 and 1846, as modified, and

  further describes the Cherokee Nation “service area” under the Compact as “within all or part of

  a fourteen county area located in the Claremore and Tahlequah Service Units of the Oklahoma

  City Area Indian Health Service.” See 2006 Compact §1.3.

         30.     The federal government has authorized the Cherokee Nation to receive federal

  funding to support the exercise of “tribal control in all matters relating to the education of Indian

  children” within the TJSA. 25 U.S.C. § 2020(d)(1).

         31.     Federal law authorizes the Nation to implement federal grants within the TJSA

  where such grants further the development and support of tribal courts exercising jurisdiction

  within the jurisdictional territory. 25 U.S.C. §§ 3653(3), 3681.

         32.     Federal law also recognizes Cherokee Nation authority in the TJSA for multiple

  other purposes. See, e.g., 25 U.S.C. § 4302(4)(B) (the Cherokee Nation’s “jurisdictional areas”

  are equivalent to a “reservation” for purposes of receiving grants under the Native American

  Business Development, Trade Promotion, and Tourism Act of 2000); id.§§ 3201(b)(4), 3202(9),

  3208(a) (the Cherokee Nation has authority to implement federal grants for treatment programs

  for victims of child sexual abuse within the Cherokee Nation jurisdictional area); id. §§ 3102,

  3103(12), 3104(b)(2), (4) (recognizing the Cherokee Nation’s interest in use of national forest

  lands and proceeds from sale of products of national forests within the Cherokee Nation

  jurisdictional area); id. § 3115 (providing that the Secretary of Interior can enter into cooperative

  agreements with tribes for the management of national forest lands in their jurisdictional areas);

  40 U.S.C. § 523(b)(2) (recognizing the Cherokee Nation’s jurisdictional area for purposes of

  transferring excess federal government owned lands into tribal trust status); see also 25 C.F.R.




                                                   8
Case 4:19-cv-00631-CVE-JFJ Document 2 Filed in USDC ND/OK on 11/21/19 Page 9 of 37




  § 151.2(f) (treating the TJSA as its “reservation” for purposes of acquiring trust land for the

  Cherokee Nation).

         33.     For instance, an extensive “Law Enforcement Agreement Between and Among

  the Cherokee Nation, the United States of America, the State of Oklahoma, and Its Political

  Subdivisions, the Various Boards of County Commissioners, and Various Law Enforcement

  Agencies,” dated July 8, 1992, creates an intergovernmental Cherokee Nation Law Enforcement

  Compact that establishes the terms for cross-deputization of federal, state, and tribal law

  enforcement personnel “within the boundaries of the Cherokee Nation.” Law Enforc. Agmt. at

  1. For purposes of the agreement, the “Cherokee Nation’s boundaries” are depicted on a map

  attached to the Compact as the TJSA.

         34.     The State of Oklahoma and the Cherokee Nation have also entered into a “Motor

  Vehicle Licensing Compact Between the Cherokee Nation and the State of Oklahoma for Lands

  Located Within the Compact Jurisdictional Area of the Cherokee Nation,” dated August 16,

  2013. That Compact allows the Nation to license motor vehicles owned by citizens of the

  Cherokee Nation pursuant to Cherokee Nation Law within the “Compact Jurisdictional Area of

  the Cherokee Nation.” It also defines the boundaries of the “Compact Jurisdictional Area of the

  Cherokee Nation” by reference to a map attached to the Compact, depicting the same TJSA

  referenced in paragraph 22 above.

         35.     Similarly, the TJSA is recognized by the Cherokee Nation as territory in which

  the Cherokee Nation has governmental authority to administer tribal programs and to exercise

  sovereign rights.

         36.     The Constitution of the Cherokee Nation defines the boundaries of “the Cherokee

  Nation territory” as “those described by the patents of 1838 and 1846 diminished only by the



                                                9
Case 4:19-cv-00631-CVE-JFJ Document 2 Filed in USDC ND/OK on 11/21/19 Page 10 of 37




   Treaty of July 19, 1866, and the Act of March 3, 1893.” Cherokee Const., Art. II. That area is

   co-extensive with the TJSA described above.

          37.     The TJSA is “Indian country” under 18 U.S.C. § 1151(a) because it is an

   undiminished reservation which was established by the Treaty of New Echota, 7 Stat. 478 (Dec.

   29, 1835), and whose final boundaries were established by the 1866 Treaty of Washington, 14

   Stat. 799 (July 19, 1866), an area that is coextensive with the TJSA.

          38.     The Code of the Cherokee Nation asserts the Cherokee Nation’s jurisdiction over

   activity within the TJSA for multiple purposes. For instance, Title 27, Ch.1 § 104 of the

   Cherokee Nation Code states that “[f]or purpose[s] of enforcing the provisions of the Cherokee

   Nation Environmental Act, the Cherokee Nation shall have jurisdiction in the territorial

   boundaries of the Cherokee Nation as defined in the Patent of 1838.” See also Title 33, Ch.1

   § 3(5) (defining authority of Cherokee Nation Housing Authority); Title 68, Ch. 9 §§ 102, 103(4)

   (imposing tax on waste “generated outside the original territorial jurisdiction of the Cherokee

   Nation,” which is described as “all land within the fourteen (14) county area of northeastern

   Oklahoma as defined by the treaties of 1828, 1833 and 1835 and the Patent of 1838.”); Title 68,

   §1353 (imposing motor vehicle licensing requirement on vehicles “within the reservation

   boundaries of Cherokee Nation”).

          39.     Defendants have substantial contacts and business relationships with the

   Cherokee Nation, the citizens of the Cherokee Nation, employees of the Cherokee Nation, and/or

   Cherokee Nation businesses. Defendants have purposefully availed themselves of business

   opportunities within the TJSA. This includes activities in communities of high Cherokee Nation

   citizen population density that have a unique and undeniable tribal character.




                                                   10
Case 4:19-cv-00631-CVE-JFJ Document 2 Filed in USDC ND/OK on 11/21/19 Page 11 of 37




   II.       Causes of Action Based on Consensual Relationships

             40.   In addition, the Cherokee Nation has jurisdiction over causes of action arising

   from the conduct of non-Indians within the TJSA when that conduct is (1) based on consensual

   relationships between the Cherokee Nation and non-Indians; and (2) threatens or has some direct

   effect on the political integrity, the economic security, or the health or welfare of the Cherokee

   Nation.

             41.   Defendants’ manufacturing and distribution activities, marketing activities, and

   conduct, which have predominantly been actions undertaken by non-Indians within the TJSA,

   such as distributing opioids intended for pharmacies and patients located in the TJSA, directing

   opioid marketing materials into the TJSA, and conducting sales activities in the TJSA, have

   threatened and continue to threaten the economic security and the health and welfare of the

   Cherokee Nation through their promotion of the opioid epidemic.

   III.      Causes of Action Arising Out of Threats to the Cherokee Nation

             42.   Finally, the Cherokee Nation has jurisdiction over causes of action arising from

   conduct that threatens or has some direct effect on the political integrity, the economic security,

   or the health and welfare of the Cherokee Nation.

             43.   Defendants’ conduct has caused and is causing a health crisis in the Cherokee

   Nation that threatens the health, welfare, economic security, and political integrity of the

   Cherokee Nation and all of its citizens. As a result of Defendants’ actions, the citizens of the

   Cherokee Nation have become addicted to prescription opioid drugs. That addiction has caused

   children to be born addicted to prescription opioids and other controlled substances, as well as

   other short-and long-term emotional and physical damage that requires treatment, long-term

   care, and in some instances foster care or adoption. Many cases have required rehabilitation and



                                                   11
Case 4:19-cv-00631-CVE-JFJ Document 2 Filed in USDC ND/OK on 11/21/19 Page 12 of 37




   medical treatment for substance use disorder. Other cases have led to serious injury or death.

   The process of dealing with those effects has placed an enormous financial burden on the

   Cherokee Nation.

           44.      The negative impacts on the next generation of Cherokee Nation citizens caused

   by Defendants’ conduct threaten the continuation of Cherokee Nation culture, identity, and

   effective self-government. These impacts are so severe, cumulatively, that Defendants’ conduct

   threatens to destroy the Cherokee Nation.

                                   FACTS COMMON TO ALL CLAIMS

   I.      The Prescription Opioid Crisis

           45.      Opioid literally means “opium-like,” and the term includes all drugs derived in

   whole or in part from the opium poppy.               Opioid drugs are also commonly referred to as

   narcotics.

           46.      The United States Food and Drug Administration’s (“FDA”) website describes

   prescription opioids as “powerful pain-reducing medications that include prescription

   oxycodone, hydrocodone, and morphine, among others, and have both benefits as well as

   potentially serious risks.”3 These medications can help manage pain when prescribed for the

   right conditions and when used properly in light of their inherent risks. But when misused or

   abused, they can cause addiction, overdose, and death.

           47.      Prescription opioids are not new, and have long been studied by the scientific and

   regulatory communities. For example, oxycodone has been in clinical use since 1917.4 Another




   3
     FDA, Opioid Medications, http://www.fda.gov/drugs/information-drug-class/opioid-medications (last visited Nov.
   4, 2019).
   4
     Eija Kalso, Oxycodone, 29 J. PAIN AND SYMPTOM MGMT. S47, S47 (May 2005).



                                                         12
Case 4:19-cv-00631-CVE-JFJ Document 2 Filed in USDC ND/OK on 11/21/19 Page 13 of 37




   common prescription opioid, hydrocodone, has been in clinical use in Europe since 1924 and

   was originally approved by the FDA in 1943.5

           48.      Through the mid-1990s, there was no opium epidemic. Opioid pain medications,

   to that point, were primarily prescribed to treat (i) acute pain, typically defined as pain that

   persists beyond the normal time of healing, or pain that lasts for less than three months,6 and (ii)

   cancer pain.7 Opioid pain medications were not commonly prescribed to treat “chronic pain,” or

   non-cancer related pain that lasts for more than three months.

           49.      Physicians were reluctant to prescribe opioid drugs for chronic pain out of

   concern that this would lead to patient abuse and addiction. The dangers of opioid addiction

   were well known among physicians. In his book on cancer pain written approximately 60 years

   ago, Dr. Warren Cole, a surgeon, noted: “We must appreciate that severe constant pain will

   destroy the morale of the sturdiest individual. . . . But . . . we are often loathe to give liberal

   amounts of narcotics because the drug addiction itself may become a hideous spectacle.”8

   II.     The Defendants’ Conduct

           50.      Since at least the mid-1990s, Defendants have marketed, promoted, and sold

   opioid drugs in Oklahoma. Those drugs included their own branded opioid drugs, including (i)

   Duragesic, a transdermal patch that contained fentanyl; (ii) Ultram and Ultram Extended Release

   (“ER”), a tablet containing tramadol; (iii) Ultracet, a tablet containing tramadol and

   acetaminophen; (iv) Nucynta and Nucynta ER, a tablet containing tapentadol; (v) Tylenol with

   5
     Drug Products Containing Hydrocodone; Enforcement Action Dates, 72 Fed. Reg. 55780, 55781 (Oct. 1, 2007).
   6
     Task Force on Taxonomy of the International Association for the Study of Pain, CLASSIFICATION OF CHRONIC
   PAIN, xi (Harold Merskey & Nikolai Bogduk, eds.) (1994).
   7
     U.S. Food & Drug Administration, Timeline of Selected FDA Activities and Significant Events Addressing Opioid
   Misuse and Abuse, https://www.fda.gov/Drugs/DrugSafety/InformationbyDrugClass/ucm338566.htm (last visited
   Nov. 4, 2019).
   8
     Marcia L. Meldrum, The Ongoing Opioid Prescription Epidemic: Historical Context, 106 AM. J. PUB. HEALTH
   1365 (Aug. 2016) (quoting Opioids and Pain Relief: A Historical Perspective 196, 198, 200-08 (Maria L. Meldrum
   ed., 2002)).



                                                         13
Case 4:19-cv-00631-CVE-JFJ Document 2 Filed in USDC ND/OK on 11/21/19 Page 14 of 37




   Codeine, a tablet containing acetaminophen and codeine; (vi) Tylox, a capsule containing

   acetaminophen and oxycodone.

          51.      Dr. Paul Janssen invented fentanyl in the 1950’s. Fentanyl is a highly addictive

   opioid. Duragesic – which contains fentanyl – thus has a very high potential for abuse.

          52.      From the 1990s through at least 2016, Defendant Johnson & Johnson wholly

   owned two subsidiaries that, together, supplied other opioid manufacturers with ingredients to be

   used in opioid drugs.    Those two subsidiaries were an important part of Defendants’ pain

   management enterprise.

          53.      One of those subsidiaries – Tasmanian Alkaloids Limited (“Tasmanian

   Alkaloids”) – cultivated and processed opium poppy plants to manufacture narcotic raw

   materials. The other subsidiary – Noramco, Inc. (“Noramco”) – imported those narcotic raw

   materials into the United States, processed the materials into ingredients that could be used in

   opioid drugs, and sold the ingredients to other opioid manufacturers.

          54.      Johnson & Johnson acquired Noramco and Tasmanian Alkaloids in the 1980s in

   order to ensure a secure, reliable source of narcotic raw materials for its medications associated

   with Tylenol with Codeine.

          55.      Until 2016, Noramco and Tasmanian Alkaloids were key parts of Defendants’

   “pain franchise,” which included all of Defendants’ pain products. That role entailed a close

   relationship between Defendants and the two subsidiaries. For instance, Noramco employees did

   not believe that Noramco maintained its own bank accounts that were separate from Defendants’

   treasury.    Defendants also shared employees and resources with Noramco and Tasmanian

   Alkaloids, and Noramco employees – who, by one description, were “with Johnson and




                                                  14
Case 4:19-cv-00631-CVE-JFJ Document 2 Filed in USDC ND/OK on 11/21/19 Page 15 of 37




   Johnson” – worked at Defendants’ New Jersey facilities at times. Additionally, some employees

   held positions at multiple Johnson & Johnson companies at once.

          56.     Noramco and Tasmanian Alkaloids supplied opioid ingredients to other drug

   manufacturers in the U.S. such as Teva and Purdue Pharma.             Those ingredients included

   oxycodone,     hydrocodone,      morphine,    codeine,    fentanyl,   sufentanil,   buprenorphine,

   hydromorphone, and naloxone. At one point, Noramco had contracts “with all 7 of the top U.S.

   generic companies.” By 2015, Noramco and Tasmanian Alkaloids had collectively become the

   top supplier for active ingredients in narcotic drugs in the U.S.

          57.     In 1994, Defendants, in concert with Tasmanian Alkaloids, “anticipated demand”

   for oxycodone. To meet that demand, Defendants’ scientists at Tasmanian Alkaloids began a

   project “in order to develop a high thebaine poppy variety.” That effort led to the creation of the

   “Norman Poppy,” which Defendants internally described as “a transformational technology that

   enabled the growth of oxycodone.”

          58.     Through Noramco, Defendants met the “anticipated demand” for opioids by

   selling opioid ingredients to other opioid manufacturers, such as Purdue Pharma. Noramco

   eventually grew to become the largest supplier of oxycodone, hydrocodone, codeine, and

   morphine in the United States.

          59.     In 1997, after seeing the success that Purdue Pharma had in marketing OxyContin

   for chronic non-cancer pain, Defendants relaunched their fentanyl-based Duragesic patch for the

   chronic, non-cancer market as well.

          60.     At the same time, Defendants embarked on a major marketing campaign. Using

   branded and unbranded marketing, they overstated the efficacy of opioids and spread the




                                                    15
Case 4:19-cv-00631-CVE-JFJ Document 2 Filed in USDC ND/OK on 11/21/19 Page 16 of 37




   message that pain was being undertreated. They also told consumers that “there was a low risk

   of abuse and a low danger” of prescribing opioids to treat chronic, non-malignant pain.

          61.     Those promotional efforts were designed to reach Oklahoma doctors, including

   those within the TJSA, in several ways. That included “education” from Defendants’ sales

   representatives, literature funded by Defendants in medical journals and publications, materials

   from professional societies and patient advocacy groups, continuing medical education funded

   by Defendants, and lectures given by speakers who were paid by Defendants. It also included

   dinners and presentations for doctors, as well as partnerships with third-party advocacy and

   academic groups for seminars, symposia, and conferences. Each of those efforts was intended to

   influence the prescribing behavior of physicians and, in turn, increase Defendants’ profits from

   opioids.

          62.     To help overcome skepticism towards liberal opioid prescribing practices,

   Defendants pushed the idea that chronic pain was undertreated. Their unbranded marketing

   campaigns, for example, often focused on “[h]eightening awareness of the under treatment of

   pain and its consequences.”       Defendants trained their Oklahoma sales representatives –

   including, based on information and belief, those representatives assigned to counties within the

   TJSA – on how to use these campaigns, including through use of “emotional selling” for opioids

   by convincing physicians that undertreated pain was harming patients.

          63.     Another unbranded marketing message that Defendants used to accomplish the

   “[b]ehavior [c]hange” of “increase[d] opioid use” was that undertreated acute pain inevitably

   would turn into chronic pain. Defendants emphasized this message in their marketing materials

   that promoted opioids as a class of drug.




                                                  16
Case 4:19-cv-00631-CVE-JFJ Document 2 Filed in USDC ND/OK on 11/21/19 Page 17 of 37




          64.     Defendants also used the phrase “pseudoaddiction” to convince physicians that

   patients who exhibited signs of addiction – such as asking for “higher and higher doses” of

   opioids or returning to the physician before a prescription was scheduled to run out – were not

   actually suffering from addition, but from the undertreatment of pain. The solution, according to

   Defendants’ marketing, was to prescribe the patients more opioids.

          65.     Defendants repeatedly promoted the concept of “pseudoaddiction” in various

   publications and in various media, including on an unbranded website called Prescribe

   Responsibly.    Information on the Prescribe Responsibly website promoted Defendants’

   messaging that the solution to “pseudoaddiction” was “to prescribe more opioids.”

          66.     Another unbranded marketing initiative that Defendants used was the

   dissemination of a brochure, titled “Finding Relief.”       That brochure, which was widely

   disseminated, did not differentiate between different kinds of opioids, promoted the idea that

   pain was undertreated, and downplayed any risk associated with opioids.

          67.     In addition to influencing doctors, Defendants employed strategies to influence a

   wide range of government agencies, through messages aimed at “optimizing the benefits of

   prescription opioids for pain management [and] minimizing their risks,” including the risk of

   addiction, abuse, and diversion.

          68.     Defendants used a sales force in Oklahoma – including, based on information and

   belief, in the counties located within the TJSA – to promote, market, and sell various opioids.

   Those included the branded drugs that Defendants themselves manufactured: Duragesic, Ultram,

   and Nucynta.

          69.     Defendants’ training of their sales representatives in Oklahoma included teaching

   sales representatives to avoid the so-called “addiction ditch.” Avoiding the “addiction ditch”



                                                  17
Case 4:19-cv-00631-CVE-JFJ Document 2 Filed in USDC ND/OK on 11/21/19 Page 18 of 37




   meant that sales representatives were instructed to avoid any talk of the negative effects of opioid

   use – like addiction – and emphasize the purported positive effects during sales calls. To do so,

   Defendants urged their sales force to rely on a study by Dr. Russell Portenoy to “create dialogue

   about Opiophobia as a barrier.”

           70.    As part of that training, Defendants trained their sales representatives that there

   was a 2.6% or lower risk of addiction when using opioids prescribed by a doctor. This was not

   true. As part of the same training, Defendants trained sales representatives to “establish that

   moderate to severe acute pain continues to be undertreated.”

           71.    Defendants trained their sales representatives to target high-opioid-prescribing

   physicians, including pain specialists and primary care physicians.        Defendants particularly

   targeted primary care physicians with their opioid marketing, identifying them as “Key

   Customer[s]” for Defendants’ pain franchise.

           72.    Defendants’ Oklahoma call notes show that sales representatives distributed

   visual aids that relied on Defendant-funded scientific studies on opioid use. Those call notes also

   show that Oklahoma sales representatives cited those studies over 1,000 times in sales visits to

   Oklahoma physicians – including, based on information and belief, physicians in counties within

   the TJSA – between 1998 and 2004. Those studies were later discredited by the U.S. Food and

   Drug Administration, which described them as false and misleading.

           73.    Defendants also failed to train their representatives on how to identify red flags

   that might indicate a “pill mill.” For instance, sales representatives were never instructed to

   notice warning signs like patients lined up outside the door or patients passed out in a waiting

   room.




                                                   18
Case 4:19-cv-00631-CVE-JFJ Document 2 Filed in USDC ND/OK on 11/21/19 Page 19 of 37




          74.    Instead, Defendants focused their efforts on aggressively marketing their

   addictive products. Sales representatives, for instance, used a coupon program as a marketing

   tool for Duragesic. They also used sample voucher programs, in which a sales representative

   delivered to a physician a “sample voucher for a box of 25 mcg or 50 mcg patches redeemed at

   pharmacy for a free 15-day trial” of Duragesic.

          75.    Defendants’ sales representatives called on Oklahoma medical professionals,

   including, on information and belief, those within the TJSA, hundreds of thousands of times

   while selling opioids.   During those calls, representatives often bought those professionals

   breakfast, lunch, coffee, and snacks. They also used speaker programs to entice physicians and

   encourage them to prescribe more opioids.

          76.    At the same time, Defendants made substantial payments to different pain

   advocacy groups that influenced prescribing physicians and other health care professionals.

   Those organizations include the American Academy of Pain Medicine (“AAPM”), the American

   Pain Society (“APS”), the American Pain Foundation (“APF”), the American Geriatrics Society,

   American Chronic Pain Association, National Pain Foundation, Pain and Policies Study Group

   (“PPSG”), the Pain Care Forum, the American Society of Pain Management Nursing, the

   American Academy of Pain Management/Academy of Integrative Pain Management (“AIPM”),

   the Center for Practical Bioethics, and the Joint Commission on Accreditation of Healthcare

   Organizations (“JCAHO”).

          77.    Two of those organizations – the AAPM and the APS – issued a “Consensus

   Statement” in 1996. That Statement was drafted in part by Robert Angarola, an attorney who

   had previously represented Defendants on opioid-related issues. Other drafters or consultants on

   that statement included David Haddox, a former medical director at Purdue; David Joranson, the



                                                     19
Case 4:19-cv-00631-CVE-JFJ Document 2 Filed in USDC ND/OK on 11/21/19 Page 20 of 37




   founder of PPSG; Richard Payne, a key opinion leader, or “KOL,” and the co-leader of

   Defendants’ National Pain Education Council (“NPEC”) program; Matthew Midcap and Daniel

   Carr, both of whom had a financial relationship with Defendants; and Dr. Portenoy, who

   produced later-discredited studies on the low risks of opioid addiction.

          78.     The Consensus Statement suggested that pain is undertreated, and, as a result, that

   physicians should prescribe more opioids. It also characterized the dangers of opioid addiction

   and diversion as mere “impediments” to widespread opioid use. Defendants actively promoted

   the Consensus Statement, repeating its statements in its marketing efforts.

          79.     Another aspect of Defendants’ marketing involves medical evaluation activities,

   including the creation and funding of the NPEC, which provided physicians with continuing

   medical education (CME) training on opioids and related pain products. Those CMEs targeted

   primary care physicians, pain specialists, oncologists, residents, nurses, and pharmacists. In

   Defendants’ 2003 Business Plan Strategy for Duragesic, Defendants described NPEC as serving

   “to benefit not only DURAGESIC but also all future Janssen pain products.”

          80.     Defendants did not let science stand in the way of that aim. For instance, CME

   materials for Defendants’ NPEC program in 2002 disseminated false and misleading information

   regarding opioids and pain management. That 2002 program was designed to reach – and did

   reach – primary care physicians, pain specialists, oncologists, residents, nurses, and pharmacists.

          81.     At the same time, Defendants resisted any effort to stem the flow of opioids into

   patients’ hands. When agencies within the State of Oklahoma began the process to schedule

   tramadol, for instance, Defendants characterized the move as a “threat” and consulted a

   physician who recommended that Defendants “mobilize” and send a “ ‘swat’ team.”




                                                   20
Case 4:19-cv-00631-CVE-JFJ Document 2 Filed in USDC ND/OK on 11/21/19 Page 21 of 37




          82.     Nor were Defendants deterred by the fact that their marketing was false,

   deceptive, or misleading. Defendants had ample notice that they were spreading misinformation.

          83.     One warning came from Defendants’ own scientific advisory board. In 2001, that

   board advised Defendants that many of the messages Defendants had used to promote opioids

   were misleading and recommended that those messages should not be disseminated.

   Specifically, Defendants were advised not to market opioids, including fentanyl-based

   Duragesic, using messages related to abuse or with claims about supposedly low abuse potential.

   Defendants were also advised that no data existed that could support these claims, including the

   data that Defendants had themselves relied on. Additionally, Defendants were advised that

   aggressively marketing OxyContin on the same basis was what had gotten Purdue “in trouble,”

   that minimizing the risk of abuse of Duragesic was “dangerous” due to its lethal nature, and that

   an increase of Duragesic sales would surely cause an increase in abuse of and addiction to the

   drug. The board’s conclusion was clear: “Do not include the abuse message. Do not sell

   opioids on the abuse issue.” Defendants continued anyway.

          84.     Other warnings came from the FDA. In 1998, the FDA found that three different

   convention posters used to promote Duragesic were “false and misleading” in numerous ways.

   The FDA pointed out that Defendants’ statements as to the comparative efficacy of Duragesic

   were unsupported, that Defendants had taken data out of context to deliver misleadingly

   incomplete impressions, promoted unapproved uses, emphasized “chronic pain” indications

   without limitations or restrictions, and deceptively minimized risks and safety issues.

          85.     In 2004, the FDA sent Defendants a letter stating that a professional file card that

   Defendants used to promote Duragesic contained “false or misleading claims about the abuse

   potential and other risks of [Duragesic], and include[d] unsubstantiated effectiveness claims for



                                                   21
Case 4:19-cv-00631-CVE-JFJ Document 2 Filed in USDC ND/OK on 11/21/19 Page 22 of 37




   Duragesic.” The FDA found that the Duragesic file card misbranded the drug by “suggesting

   that Duragesic has a lower potential for abuse compared to other opioid products,” and “the file

   card could encourage the unsafe use of the drug, potentially resulting in serious or life-

   threatening hypoventilation.”

          86.     The same year, the FDA also found that Defendants’ suggestion that Duragesic

   was “less abused than other opioid drugs” was “false or misleading.” Specifically, the agency

   found that it was “not aware of substantial evidence or substantial clinical experience to support

   this comparative claim,” and that Defendants’ “data cannot provide a basis for a valid

   comparison” among other opioid products. The FDA also noted that Defendants’ data did not

   come from “a clinical database,” but a “national public health surveillance system that monitors

   drug-related emergency department visits and deaths.” As a result, the FDA concluded that

   Defendants’ file card made “false or misleading safety claims and unsubstantiated effectiveness

   claims for Duragesic” in violation of 21 U.S.C. § 352(a).

          87.     The FDA also requested that Defendants “immediately cease the dissemination of

   promotional materials for Duragesic the same or similar to those described” in the 2004 letter.

   And it noted that “the violations discussed” in the letter did not “necessarily constitute an

   exhaustive list,” and emphasized that it was Defendants’ responsibility to “ensure that [its]

   promotional materials for Duragesic comply with each applicable requirement of the Act and

   FDA implementing regulations.”

          88.     The file card was not the only piece of marketing that contained these materials,

   either. Many other promotional materials that Defendants used in Oklahoma – including, based

   on information and belief, in counties within the TJSA – contained the same false and misleading




                                                  22
Case 4:19-cv-00631-CVE-JFJ Document 2 Filed in USDC ND/OK on 11/21/19 Page 23 of 37




   messaging as the file card. Sales representatives used a variety of visual aids distributed within

   Oklahoma and the TJSA that included identical false and misleading messages.

              89.     Defendants’ marketing materials repeatedly used letters and studies in deceptive

   ways to support misleading claims that downplayed the risk of addiction and overstated the

   efficacy of opioids.

              90.     Defendants also targeted high-prescribing doctors in Oklahoma – some of whom,

   based on information and belief, practiced within the TJSA – including those who faced

   disciplinary proceedings or criminal prosecutions.

              91.     It was no coincidence that opioid-related deaths and overdoses within Oklahoma

   increased as Defendants ramped up their aggressive marketing campaign. As one physician has

   testified in a related case against Defendants, the increase in opioid overdose deaths and opioid

   addiction treatment admissions in Oklahoma was caused by the oversupply of opioids through

   increased opioid sales and overprescribing since the late 1990s.9

              92.     Terri L. White, Commissioner of the Oklahoma Department of Mental Health and

   Substance Abuse Services, said the same thing. In 2019, Commissioner White opined that the

   oversupply and “significant widespread rapid increase in the sale of opioid prescription

   medications” beginning in the mid-1990s caused the “significant rise in opioid overdose deaths”

   and “negative consequences” associated with opioid use, including addiction, opioid use

   disorder, high rates of neonatal abstinence syndrome, and children entering the welfare system.

              93.     The President’s Commission on Combatting Drug Addiction and the Opioid

   Crisis found the same causal link between the nationwide opioid crisis and the type of deceptive

   practices that Defendants used to sell their products. In fact, Defendants engaged in many of the


   9
       Judgment After Non-Jury Trial ¶ 54, Oklahoma v. Purdue Pharma L.P., No. CJ-2017-816 (Okla. Aug. 26, 2019).



                                                           23
Case 4:19-cv-00631-CVE-JFJ Document 2 Filed in USDC ND/OK on 11/21/19 Page 24 of 37




   practices that the Commission identified as “Contributors to the Opioid Crisis.” They relied on

   medical materials to make “unsubstantiated claims.” They failed to use “[h]igh quality evidence

   demonstrating that opioids can be safely used for chronic non-terminal pain.” They underwrote

   organizations like APS and JCAHO, both of which produced materials stating that “pain [i]s the

   ‘fifth vital sign.’ ” And they funded other groups that aggressively opposed federal prescription-

   opioid regulations.

           94.        Tragically, it worked. By 2001, a significant number of Oklahoma physicians, the

   healthcare community, law enforcement, medical advisory boards, and others were being

   marketed to and misled about opioids.            Dr. Terrell Phillips, for instance, gave a CME

   presentation to the Oklahoma State Medical Association (“OSMA”) in October 2016 about how

   to avoid addiction in pain management. He explained that “[e]verybody knows how we got into

   this situation”:

                      They told us we were underprescribing. We need to prescribe more. It’s
                      the patient’s rights to have pain medicine, so we all got on board. And
                      when someone said they were hurting, we said, Okay, we are going to give
                      you something. Now it’s just the opposite. Not everyone deserves pain
                      medicine.

           95.        Despite the misery that Defendants unleashed, the effects of their conduct can be

   abated in Oklahoma and the TJSA.

           96.        The President’s Commission on Combating Drug Addiction and the Opioid Crisis

   found that “[h]istorical precedent demonstrated that this crisis can be fought with effective

   medical education, voluntary or involuntary changes in prescribing practices, and a strong

   regulatory and enforcement environment.”




                                                     24
Case 4:19-cv-00631-CVE-JFJ Document 2 Filed in USDC ND/OK on 11/21/19 Page 25 of 37




          97.     Commissioner Terri White has said the same thing. Commissioner White has

   testified that the opioid crisis in Oklahoma – including Defendants’ false and misleading

   marketing of their drugs and opioid products generally – can and “must be abated.”

   III.   The Defendants’ Failure to Prevent Opioid Diversion

          98.     In parallel with the popularization of opioid drugs through, among other things,

   Defendants’ relentless marketing campaign, the federal government recognized there was a need

   to tightly regulate opioids to ensure these powerful drugs were only distributed to patients with a

   legitimate medical need. The Controlled Substances Act, 21 U.S.C. §§ 801 et seq., (“CSA”),

   was originally enacted in 1970 to ensure that dangerous and addictive drugs, including

   prescription opioids, would be carefully monitored and regulated on the market.

          99.     The CSA creates a legal framework for manufacturing distributing controlled

   substances. Congress passed the CSA partly out of a concern about the widespread diversion of

   controlled substances out of legitimate channels and into the illegal market. See H.R. Rep. No.

   91-1444, (1970), reprinted in U.S.C.C.A.N. 4566, 4572.

          100.    Prescription opioids with a high potential for addiction, or for which abuse may

   lead to severe psychological or physical dependence, are categorized under Schedule II of the

   CSA and the corresponding regulations. See 21 C.F.R. §1308.12. Drugs listed on Schedule II

   include non-synthetic derivatives of the opium poppy (such as codeine and morphine, which are

   also called “opiates”), partially synthetic derivatives (such as hydrocodone and oxycodone), and

   fully synthetic derivatives (such as fentanyl and methadone).

          101.    To prevent unauthorized users from obtaining opioids, the CSA creates a

   distribution monitoring system for controlled substances.       At the heart of this system are

   registration and tracking requirements imposed upon any person or entity authorized to handle

   controlled substances.


                                                   25
Case 4:19-cv-00631-CVE-JFJ Document 2 Filed in USDC ND/OK on 11/21/19 Page 26 of 37




            102.   The supply chain for prescription opioids, regulated under the CSA, begins with

   the manufacture and packaging of the pills.       The manufacturers, such as Defendants, then

   transfer the pills to distribution companies, which then supply opioids to hospitals, pharmacies,

   doctors, and other healthcare providers, which in turn dispense the drugs to patients.            A

   manufacturer like Defendants is thus regulated both as a manufacturer under the CSA when it

   produces and packages opioids drugs and as a distributor when it ships the pills to the next party

   in the supply chain.

            103.   Each participant in the supply chain shares the responsibility for controlling the

   availability of prescription opioids and has a duty to evaluate the party to whom it is providing

   opioids. Opioid “diversion” occurs whenever the drugs are transferred from a legitimate channel

   of distribution or use to an illegitimate channel of distribution or use. Diversion can occur at any

   point in the opioid supply chain, including at the point of original shipment by a manufacturer

   such as Defendants. When a manufacturer ships the opioids, it assumes those duties imposed on

   distributors since the manufacturer, at that point in the supply chain, is itself distributing the

   drugs.

            104.   For example, at the level of manufacturing and distribution, diversion occurs

   whenever manufacturers allow opioids to be lost or stolen in transit, or by filling suspicious

   orders of opioids from wholesale distributors or pharmacies. Suspicious orders include orders of

   an unusually large size, orders that are disproportionately large in comparison to the population

   of a region served by the wholesale distributors or pharmacies, orders that deviate from a normal

   pattern, and/or orders of unusual frequency.

            105.   Defendants, as manufacturers and distributors under the CSA, have a number of

   duties that it must fulfill under the CSA to prevent diversion, of which the most important are



                                                   26
Case 4:19-cv-00631-CVE-JFJ Document 2 Filed in USDC ND/OK on 11/21/19 Page 27 of 37




   ensuring the physical security of opioid drugs and maintaining robust records of every shipment

   of opioids it produces.

          106.    All opioid distributors – including Defendants, which are not only manufacturers,

   but are also regulated as distributors under the CSA whenever it ships the opioids it has

   produced – are required to maintain effective controls against opioid diversion. They are also

   required to create and use a system to identify and report downstream suspicious orders of

   controlled substances to law enforcement. Suspicious orders include orders of unusual size,

   orders deviating substantially from the normal pattern, and orders of unusual frequency. To

   comply with these requirements, manufacturers and distributors must know their customers,

   report suspicious orders, conduct due diligence, and terminate orders if there are indications of

   diversion.

          107.    The DEA’s Automation of Reports and Consolidation Orders System (“ARCOS”)

   is an automated drug reporting system which monitors the flow of Schedule II controlled

   substances from their point of manufacture through commercial distribution channels to the point

   of sale. ARCOS accumulates data on manufacturers’ and distributors’ controlled substances

   acquisition/distribution transactions, which are then summarized into reports used by the DEA to

   identify any diversion of controlled substances into illicit channels of distribution. Each person

   or entity that is registered to distribute ARCOS-reportable controlled substances, which includes

   Defendants, must report its distribution and acquisition transactions to the DEA.

          108.    Acquisition and distribution transaction reports must provide data on each

   acquisition to inventory (identifying whether it is, e.g., by purchase or transfer, return from a

   customer, or supply by the federal government) and each reduction from inventory (identifying

   whether it is, e.g., by sale or transfer, theft, destruction or seizure by government agencies) for



                                                   27
Case 4:19-cv-00631-CVE-JFJ Document 2 Filed in USDC ND/OK on 11/21/19 Page 28 of 37




   each ARCOS-reportable controlled substance.             See 21 U.S.C. § 827(d)(l); 21 C.F.R.

   §§ 1304.33(d), (e). Inventory that has been lost or stolen must also be reported separately to the

   DEA within one business day of discovery of such loss or theft.

          109.    In addition to filing acquisition/distribution transaction reports, each registrant is

   required to maintain on a current basis a complete and accurate record of each substance

   manufactured, imported, received, sold, delivered, exported, or otherwise disposed of. See 21

   U.S.C. § 827(a)(3); 21 C.F.R. §§ 1304.21(a), 1304.22(b).        It is unlawful for any person to

   negligently fail to abide by the recordkeeping and reporting requirements.

          110.    In order to maintain registration, manufacturers and distributors must also

   maintain effective controls against diversion of controlled substances. When determining if a

   manufacturer and/or distributor has provided effective controls, the DEA Administrator refers to

   the security requirements set forth in §§ 1301.72-1301.76 as standards for the physical security

   controls and operating procedures necessary to prevent diversion. See 21 C.F.R. § 1301.71.

          111.    To combat the problem of opioid diversion, the DEA has provided guidance to

   manufacturers and distributors on the requirements of suspicious order reporting in numerous

   venues, publications, documents, and final agency actions.

          112.    Since 2007, the DEA has hosted at least five conferences to provide registrants

   with updated information about diversion trends and regulatory changes that affect the drug

   supply chain, the distributor initiative, and suspicious order reporting.        All of the major

   manufacturers and distributors, including Defendants, attended at least one of these conferences.

   The conferences allowed the registrants to ask questions and raise concerns. Registrants could

   also request clarification on DEA policies, procedures, and interpretations of the CSA and

   implementing regulations.



                                                   28
Case 4:19-cv-00631-CVE-JFJ Document 2 Filed in USDC ND/OK on 11/21/19 Page 29 of 37




             113.   Accordingly, the CSA acts as a system of checks and balances from the

   manufacturing level through delivery of the pharmaceutical drug to the ultimate patient or

   customer. Every person or entity who manufactures, distributes, or dispenses opioids must

   obtain a “registration” with the DEA. Registrants at every level of the supply chain must fulfill

   their obligations under the CSA, otherwise controlled substances move from the licit to the illicit

   marketplace, and there is great potential for harm to the general public.

             114.   However, over time and despite the regulated controlled substances supply chain

   under the CSA, opioid diversion now occurs in the United States at an alarming rate, including

   throughout the TJSA. In recent years, the number of people who take prescription opioids for

   non-medical purposes is greater than the number of people who use cocaine, heroin,

   hallucinogens, and inhalants combined.

             115.   In fact, in addition to the CSA and its associated regulations intended to control

   the flow of opioids, the DEA formed a specific division to address diversion issues – the

   Diversion Control Division – with a stated mission “to prevent, detect, and investigate the

   diversion of controlled pharmaceuticals and listed chemicals from legitimate sources while

   ensuring an adequate and uninterrupted supply for legitimate medical, commercial, and scientific

   needs.”

             116.   The issue of diversion is directly linked to, and is a result of, Defendants’

   marketing barrage. In a 2006 policy statement issued by the DEA and the Diversion Control

   Division, the linkage between increased marketing and the diversion of opioid drugs was

   explicitly acknowledged: “The large amount of [the drug] available in the marketplace may have

   increased opportunities for abuse and diversion. Both DEA and [the manufacturer of the drug]




                                                    29
Case 4:19-cv-00631-CVE-JFJ Document 2 Filed in USDC ND/OK on 11/21/19 Page 30 of 37




   have stated that an increase in a drug’s availability in the marketplace may be a factor that

   attracts interest by those who abuse and divert drugs.”

          117.    Given their trusted role in the controlled substance supply chain, manufacturers

   such as Defendants are acutely aware of the opioid diversion issue, particularly given the

   granular data they possess about the ultimate distribution of their drugs, which includes both the

   data required to be submitted to ARCOS and their own internal data analysis systems.

          118.    Given Defendants’ legal requirements under the CSA, including its reporting

   obligations, and its vast data collection and analysis capabilities enabling it to identify opioid

   diversion, Defendants should have identified opioid diversion activities in the TJSA and taken

   actions to limit the flow of opioids into the TJSA to prevent diversion.

   IV.    Defendants Concealed Misrepresentations About the Risks of Opioids

          119.    Defendants profited from its misrepresentations about the risks and benefits of

   opioids for chronic pain, even though it knew that its marketing was false and misleading.

          120.    The history of opioids, as well as research and clinical experience over the past

   three decades, established that opioids were highly addictive and responsible for a long list of

   very serious adverse outcomes. Defendants had access to scientific studies, detailed prescription

   data, and reports of adverse events, including reports of addiction, hospitalization, and deaths –

   all of which made clear the harms that came from long-term opioid use. And more recently, the

   FDA and CDC have publicly stated that many claims about the low risks long-term opioid use

   are wholly untrue.

          121.    But despite knowing that opioids are dangerous, Defendants took steps to avoid

   detection and to fraudulently conceal its deceptive marketing and unlawful fraudulent conduct.

   It disguised that conduct by working through front groups like the AAPM and the APS, as well



                                                   30
Case 4:19-cv-00631-CVE-JFJ Document 2 Filed in USDC ND/OK on 11/21/19 Page 31 of 37




   as by working through unbranded marketing, third-party advocates, and professional

   associations.

          122.     Additionally, Defendants affirmatively assured the public, state and local

   governments, and tribal nations such as the Cherokee Nation, that it was working to prevent

   diversion and to curb opioid use and abuse. But it failed to do anything of the sort – indeed, it

   actively tried to defeat those aims through its front groups.

          123.     Defendants thus successfully concealed from the medical community, patients,

   and the Cherokee Nation any facts that would have aroused suspicion of the claims that the

   Cherokee Nation now asserts. The Cherokee Nation did not know of the existence or scope of

   Defendants’ fraud and could not have acquired such knowledge through the exercise of

   reasonable diligence.

                                                CLAIMS

                                             COUNT ONE
                                              Nuisance

          124.     The Cherokee Nation re-alleges and incorporates by reference paragraphs 1-123.

          125.     Defendants unreasonably and significantly interfered with the Cherokee Nation’s

   public health, safety, peace, and public comfort through their role in deceptively and improperly

   marketing and promoting opioid drugs, which has resulted in high rates of addiction, overdose,

   and injuries threatening the fabric of Cherokee society.        Defendants’ unreasonable conduct

   violates regulations and professional guidelines, in addition to their legally prescribed duties

   regarding accurate branding and marketing of its drugs under the Federal Food, Drug, and

   Cosmetics Act.

          126.     Defendants’ conduct directly and proximately caused injury to the Cherokee

   Nation. Namely, that conduct has led to increased crime and property damage within the



                                                    31
Case 4:19-cv-00631-CVE-JFJ Document 2 Filed in USDC ND/OK on 11/21/19 Page 32 of 37




   Cherokee Nation. Approximately 70 to 80 percent of the crimes that lead to conviction of

   Cherokee Nation citizens are drug related. In recent years, a majority of these drug-related

   crimes were related to prescription opioid drugs.        Prescription opioid abuse has caused a

   substantial increase in the amount of thefts, burglaries, assaults, batteries, child abuse or neglect,

   DWIs, public blight, and vagrancy. It has also led to high rates of addiction and overdose within

   Cherokee Nation communities, which threatens the fabric of Cherokee Nation society.

          127.    Defendants’ conduct has caused the Cherokee Nation unique harm that is

   different from that suffered by Cherokee Nation citizens. Specifically, the Cherokee Nation has

   been harmed in its proprietary interests. As a result of Defendants’ conduct, the Cherokee

   Nation cannot fully sustain its political and cultural integrity in the face of the opioid epidemic

   caused by Defendants.

          128.    The effects of the nuisance can be abated, and the further occurrence of such harm

   and inconvenience can be prevented. Defendants have a responsibility to do so.

                                             COUNT TWO
                                               Fraud

          129.    The Cherokee Nation re-alleges and incorporates by reference paragraphs 1-128.

          130.    Defendants, individually and acting through its employees and agents, made

   misrepresentations and omissions of facts material to the Cherokee Nation and its residents to

   induce them to purchase, administer, and consume opioids as set forth in detail below.

          131.    Defendants knew at the time that it made its misrepresentations and omissions

   that they were false but nevertheless continued to market and advertise highly addictive opioids

   to residents of the Cherokee Nation, who relied on the information provided by Defendants.

          132.    Defendants intended the Cherokee Nation and its residents to rely on its

   misrepresentations and omissions so that they might continue to turn a profit.



                                                    32
Case 4:19-cv-00631-CVE-JFJ Document 2 Filed in USDC ND/OK on 11/21/19 Page 33 of 37




          133.    The Cherokee Nation reasonably relied on Defendants’ misrepresentations and

   omissions as information promulgated by a pharmaceutical company with a legal duty to provide

   truthful information about opioid drugs.

          134.    By reason of their reliance on Defendants’ misrepresentations and omissions of

   material fact, the Cherokee Nation and its residents suffered actual financial damage. The

   Cherokee Nation has been forced to devote more of its resources to addiction-related problems,

   thereby leaving a diminished pool of available resources to other societal concerns, such as

   education and cultural preservation.

          135.    Defendants’ conduct in knowingly and intentionally marketing opioid drugs in a

   deceptive and unfair manner was willful, wanton, and malicious and was directed at the public

   generally.

                                            COUNT THREE
                                       Negligence/Gross Negligence

          136.    The Cherokee Nation re-alleges and incorporates by reference paragraphs 1-135.

          137.    Defendants negligently marketed and misbranded opioids in violation of its duty

   pursuant to the Federal Food, Drug, and Cosmetic Act by producing and disseminating

   misleading and deceptive advertising about the risks and dangers of opioid drugs, which created

   a foreseeable injury to the Cherokee Nation by threatening the health, safety, and welfare of the

   Cherokee Nation and its citizens.

          138.    Defendants were also negligent per se based upon its violations of the Federal

   Food, Drug, and Cosmetic Act by introducing misbranded drugs into interstate commerce.

          139.    Defendants’ negligent conduct was the direct and proximate cause of injury to the

   Cherokee Nation and its citizens.




                                                   33
Case 4:19-cv-00631-CVE-JFJ Document 2 Filed in USDC ND/OK on 11/21/19 Page 34 of 37




           140.    Defendants’ negligent conduct damaged the Cherokee Nation and its citizens,

   including damages to the health, safety, and welfare of the Cherokee Nation and its citizens.

                                                COUNT FOUR
                                               Unjust Enrichment

           141.    The Cherokee Nation re-alleges and incorporates by reference paragraphs 1-140.

           142.    As an expected and intended result of Defendants’ wrongdoing, it has profited

   and benefited from saturating Cherokee Nation society with highly addictive opioid painkillers

   that have been deceptively and unfairly marketed to the Cherokee Nation and its citizens, and

   which have caused injury to the Cherokee Nation.

           143.    Defendant has been unjustly enriched at the expense of the Cherokee Nation.

                                                  COUNT FIVE
                                                 Civil Conspiracy

           144.    The Cherokee Nation re-alleges and incorporates by reference paragraphs 1-143.

           145.    Defendants (1) associated with one or more persons to further an unlawful

   objective, including deceptive and unfair marketing of opioid drugs, via an agreement,

   understanding, or “meeting of the minds” regarding the objective and the means of pursuing it;

   (2) committed an unlawful act in furtherance of the agreement; and (3) proximately caused harm

   as a result of its actions.

                                           PRAYER FOR RELIEF

           WHEREFORE, the Cherokee Nation prays that the Court grant the following relief:

                   (a)      Injunctive relief;

                   (b)      Civil penalties;

                   (c)      Compensatory damages;

                   (d)      Restitution;

                   (e)      Punitive damages;


                                                       34
Case 4:19-cv-00631-CVE-JFJ Document 2 Filed in USDC ND/OK on 11/21/19 Page 35 of 37




              (f)   Attorneys’ fees and costs; and

              (g)   All such other relief this Court deems just and fair;

              (h)   Plaintiff seeks a trial by jury for all counts so triable.




                                               35
Case 4:19-cv-00631-CVE-JFJ Document 2 Filed in USDC ND/OK on 11/21/19 Page 36 of 37




   DATED:   November 21, 2019

                                   Respectfully Submitted,


                                   /s/ Curtis “Muskrat” Bruehl
                                   Curtis “Muskrat” Bruehl, Oklahoma Bar No.
                                   19418 THE BRUEHL LAW FIRM
                                   14005 N. Eastern Ave.
                                   Edmond, OK 73012
                                   (405) 938-3434
                                   cbruehl@bruehllaw.com

                                   Chrissi Ross Nimmo, Oklahoma Bar No. 22248
                                   Deputy Attorney General
                                   Sara Hill, Oklahoma Bar. No. 20072
                                   Attorney General
                                   John Young, Oklahoma Bar No. 31889
                                   Assistant Attorney General
                                   THE CHEROKEE NATION
                                   P.O. Box 948
                                   Tahlequah, OK 74464

                                   Steven F. Molo, pro hac vice motion forthcoming
                                   Jessica Ortiz, pro hac vice motion forthcoming
                                   W. Alex Harris, pro hac vice motion forthcoming
                                   MOLOLAMKEN LLP
                                   430 Park Avenue
                                   New York, New York 10022
                                   (212) 607-8160
                                   smolo@mololamken.com
                                   jortiz@mololamken.com
                                   wharris@mololamken.com

                                   Emily K. Damrau, pro hac vice motion forthcoming
                                   MOLOLAMKEN LLP
                                   600 New Hampshire Avenue, N.W.
                                   Washington, D.C. 20037
                                   (202) 556-2000
                                   edamrau@mololamken.com




                                         36
Case 4:19-cv-00631-CVE-JFJ Document 2 Filed in USDC ND/OK on 11/21/19 Page 37 of 37




                                   Richard W. Fields, pro hac vice motion forthcoming
                                   FIELDS PLLC
                                   1700 K. Street, N.W.
                                   Washington, D.C. 20006
                                   (800) 878-1432
                                   fields@fieldslawpllc.com




                                         37
